COX, Judge
(concurring in the result):
I agree with the majority opinion as it pertains to the granted issue. I concur in the result simply because I do not believe it necessary to rely on United States v. Baker, 14 M.J. 361 (C.M.A. 1983), or United States v. Holt, 16 M.J. 393 (C.M.A. 1983), to resolve the multiplicity issue. This case is easily resolved under R.C.M. 907(b)(3), Manual for Courts-Martial, United States, 1984. Larceny is neither the same offense as uttering a forged instrument nor an offense necessarily included in the other.